USCA11 Case: 20-10462    Date Filed: 02/23/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10462
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:18-cv-62488-RAR



MARGUERITE T. MARTIN,

                                                           Plaintiff-Appellant,

                                 versus

TELEPERFORMANCE INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 23, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10462       Date Filed: 02/23/2021   Page: 2 of 5



      TPUSA hired Marguerite Martin to work in its call center as a customer

service representative. But just four months later, it fired her. Martin sued,

claiming that the company unlawfully discriminated against her because of a

disability—anemia. The district court disagreed, and granted summary judgment

in favor of TPUSA. We affirm.

                                          I.

      We review de novo a district court’s grant of summary judgment, “viewing

the evidence in the light most favorable to the non-moving party and drawing all

reasonable inferences in their favor.” Crane v. Lifemark Hosps., Inc., 898 F.3d

1130, 1133–34 (11th Cir. 2018). Summary judgment is appropriate if “the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Id. at 1134 (quoting Fed. R. Civ. P.

56(a)).

                                         II.

      To make a prima facie showing of disability discrimination, a plaintiff must

establish “that, at the time of the adverse employment action, she had a disability,

she was a qualified individual, and she was subjected to unlawful discrimination

because of her disability.” U.S. Equal Emp. Opportunity Comm’n v. St. Joseph’s

Hosp., Inc., 842 F.3d 1333, 1343 (11th Cir. 2016). The Americans with

Disabilities Act defines “disability” in three ways. An individual is disabled if she


                                          2
             USCA11 Case: 20-10462          Date Filed: 02/23/2021       Page: 3 of 5



    (1) has a physical or mental impairment that substantially limits one or more of

    her major life activities; (2) has a record of such an impairment; or (3) is regarded

    as having such an impairment. 42 U.S.C. § 12102(1).

         Martin has not shown that she qualifies as disabled within the meaning of

    the Act. First, she has not established that her impairment—anemia—

    substantially limits any major life activity. Id. § 12102(1)(A). 1 Although this is

    not a “demanding standard,” 29 C.F.R. § 1630.2(j)(1)(i), Martin has “failed to

    argue or present evidence” that her anemia “substantially limited” any major life

    activities, Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1327 (11th Cir. 1998).

    She simply points to 2017 bloodwork indicating that she has anemia, and asserts

    that she could “become impaired when the weather gets a little too cold” and

    “anything can happen.” But she never points to any major life activity that is

    impaired by her anemia. In fact, her own testimony confirms that her impairment

    did not impact her work “in any way.” So Martin has not produced “evidence

    sufficient to raise a genuine issue of fact that she is actually disabled.” Lewis v.

    City of Union City, 934 F.3d 1169, 1181 (11th Cir. 2019). And because Martin

    has not established that her impairment substantially limits a major life activity,




1
  Those activities include “caring for oneself, performing manual tasks, seeing, hearing, eating,
sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
concentrating, thinking, communicating, and working,” as well as “the operation of a major
bodily function.” 42 U.S.C. § 12102(2).
                                                 3
         USCA11 Case: 20-10462       Date Filed: 02/23/2021    Page: 4 of 5



she necessarily has not shown a record of such an impairment. See Hilburn v.

Murata Electronics N. Am., Inc., 181 F.3d 1220, 1229 (11th Cir. 1999).

     Nor has Martin established that she was regarded as disabled. Under the

Act, a person is “regarded as” disabled if she establishes that she was subjected to

a prohibited act because of an “actual or perceived physical or mental impairment

whether or not the impairment limits or is perceived to limit a major life activity.”

42 U.S.C. § 12102(3)(A). But nothing in the record indicates that TPUSA

regarded Martin as disabled. During Martin’s onboarding process, for example,

she stated that she did not have a mental or physical disability. She also stated

that she never provided TPUSA with any documents indicating that she was

anemic, and that she never told any of her managers that she was anemic. Nor did

she ever request a disability accommodation from TPUSA’s human resources

department. And finally, Martin confirmed that she did not inform her supervisor

of her anemia until after he told her that she was being fired. Martin has therefore

failed to establish a “disability” within the meaning of the Act.

     Finally, Martin fleetingly asks that we consider a separate privacy claim.

We will not. Her amended complaint consists of a one-count discriminatory

termination claim under the Act. Martin did not “clearly present” her privacy

issue to the district court in a way that afforded it “an opportunity to recognize

and rule on it.” Ruckh v. Salus Rehab., LLC, 963 F.3d 1089, 1111 (11th Cir.


                                          4
         USCA11 Case: 20-10462       Date Filed: 02/23/2021   Page: 5 of 5



2020) (quotation omitted). And in any event, a “passing reference to an issue in a

brief is not enough, and the failure to make arguments and cite authorities in

support of an issue waives it.” Hamilton v. Southland Christian Sch., Inc., 680

F.3d 1316, 1319 (11th Cir. 2012).

     AFFIRMED.




                                         5